{¶ 25} I respectfully dissent from the majority opinion.
 {¶ 26} Because the garage coverage form specifically designates all employees as "named insureds," and because an employee is an individual, I conclude underinsured motorist coverage exists pursuant to Section A(1) of the Uninsured Motorist Coverage Form. Accordingly, it does not matter whether appellant was in a covered auto or that appellant was not in the scope of her employment.
 {¶ 27} Unlike the majority, I find no language in the policy which excludes the garage operations coverage from the uninsured motorists coverage portion of the policy. A failure to specifically mention it in the uninsured coverage portion creates, at best, an ambiguity as to whether it is included. Such ambiguity must be resolved in favor of the insured.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Holmes County, Ohio, is affirmed. Costs to appellants.